Citation Nr: 1504631	
Decision Date: 01/30/15    Archive Date: 02/09/15

DOCKET NO.  10-03 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a heart disorder.

2.  Entitlement to compensation benefits pursuant to 38 U.S.C.A. § 1151 for a right ear disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel



INTRODUCTION

The Veteran served on active duty from November 30, 1944, to December 19, 1944.  This matter comes before the Board of Veterans Appeals (Board) on appeal from a May 2008 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, on behalf of the RO in Louisville, Kentucky.

The issue of entitlement to compensation benefits pursuant to 38 U.S.C.A. § 1151 for a right ear disorder is remanded to the RO.


FINDING OF FACT

The Veteran's currently diagnosed heart disorder was not present in service, was not manifested to a compensably disabling degree within the first year after discharge from service, and is not shown to be etiologically related to his active military service, to include asserted identification of a heart murmur by military physicians.


CONCLUSION OF LAW

A heart disorder was not incurred in or aggravated by active military service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim for entitlement to service connection for a heart disorder herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

The RO's September 2009 and October 2013 letters, provided after the initial adjudication of the service connection claim on appeal in May 2008, advised the Veteran of the foregoing elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  These letters also provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  Accordingly, with these letters, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal.  After the notice letters were provided to the Veteran, the claim was readjudicated in a July 2014 supplemental statement of the case.  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (finding that VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of the case).

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, service personnel records, VA treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was also provided with a May 2014 VA examination and medical opinion in conjunction with the claim on appeal to determine the nature and etiology of his claimed heart disorder.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  The May 2014 VA medical examination and medical opinion is adequate, as it was based upon a complete review of the evidence of record, consideration of the Veteran's lay statements, and clinical examination of the Veteran.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board finds substantial compliance with the October 2013 remand orders, as an additional VA treatment records were added to the record and a VA examination and medical opinion was obtained in May 2014.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

Historically, in September 1947, the Veteran submitted an original claim of entitlement to service connection for a "nervous condition".  The claim was denied in an October 1947 rating decision, at which time the claimed disability was characterized as "nervousness heart condition".  In 1966, the Veteran submitted another claim of entitlement to service connection, including for a heart disorder.  The claim was denied in September 1966 and, in a September 1966 letter, the Veteran was informed that the issue was not on appeal but, instead, he needed to submit new and material evidence in support of the claim.  After the Veteran submitted statements in support of the heart disorder claim in 2000 and 2001, the RO denied his claim in a March 2002 rating decision because new and material evidence had not been submitted.

In January 2004, after the Veteran submitted supporting statements for this matter in 2003, the RO denied the Veteran's petition to reopen the claim for entitlement to a heart disorder, as new and material evidence had not been submitted.  In February 2004, the Veteran filed a notice of disagreement with the January 2004 rating decision.  Although a statement of the case was issued in April 2006, the Veteran did not perfect the appeal of this claim.  

In February 2008, the Veteran submitted a claim to reopen the issue of entitlement to service connection for a heart disorder.  After the claim to reopen this issue was denied in the May 2008 and March 2009 rating decisions, the Veteran perfected an appeal and the matter was certified to the Board for appellate review.  After the Board remanded the matter in December 2010 for additional development, the Board reopened the claim and remanded the matter to the RO for additional development and readjudication in October 2013.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period. For certain chronic disorders, such as endocarditis (including all forms of valvular heart disease), arteriosclerosis, and cardiovascular-renal disease, (including hypertension), service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2014).  In addition, service connection on the basis of continuity of symptomatology can only be established for the chronic diseases as specified at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran contends that service connection is warranted for a heart disorder.  He has asserted that he was healthy when he entered service in 1944 and that he developed heart problems while in service.  He indicated that he was told he had heart problems during service after he complained of nervousness and dizziness.  The Veteran has repeatedly stated that he was discharged due to a heart murmur, even if it was not documented on his discharge papers. 

Service treatment records showed that the Veteran had a normal entrance examination as it pertains to the heart in November 1944.  In December 1944, he was seen for a history of enuresis.  The Veteran also had complaints of headaches and dizzy spells.  It was noted that he was unreliable, moody, and had fainting spells.  A military psychiatrist indicated that the Veteran was tense, tremulous, and immature.  A separation examination was conducted later that month, which showed no heart problems or defects, with normal cardiovascular and heart systems.  The only defect listed was "unsuitability".

When the Veteran filed his original claim in September 1947, he submitted a letter from his treating private physician, dated in September 1947.  The physician, D. R. S., M.D., stated that the Veteran was very nervous and not able to do much work due to his nervous condition.  Letters received in October 1947 from L. H. and E. F. noted that the Veteran was nervous and had dizzy spells in December 1944.  

Post-service private treatment records showed that the Veteran complained of chest pain with stress in 1989.  He was shown to have a mildly sclerotic aortic valve in December 1997 based on an echocardiogram.  Records from Cardiology Associates dated in March and December 1998 included a diagnostic assessment of heart murmur compatible with mitral valve prolapse and mitral insufficiency.  There was no history of rheumatic fever, cardiomegaly, or heart attack noted in 1998 by a private physician, D. L. W., M.D.  In October 2000, the physician listed an assessment of mitral insufficiency, with moderate to moderately severe mitral regurgitation, normal left ventricular wall motion, and a myxomatous mitral valve.

In a December 2000 statement, Dr. W. discussed the Veteran's assertions that Dr. S. had treated him for rheumatic fever in December 1941.  However, Dr. W. indicated that findings of mitral valve disease on echocardiography were compatible with a myxomatous mitral valve with prolapse, rather than typical findings of rheumatic valvular stenosis.

In December 2000 and February 2002 statements, the Veteran's mother and sister indicated that the Veteran had been treated for a high fever in December 1941, had experienced chest pains in service due to abuse and strenuous activities, that he called from service in December 1944 saying he had developed a heart murmur, and was only able to resume going to school after resting for many months after discharge. 

Additional VA treatment records dated from 2001 to 2013 show treatment for heart disorders, including hypertension, systolic ejection murmur, aortic atherosclerosis, mitral regurgitation, and mitral valve prolapse.  Treatment records dated in 2000 and 2001 show findings of grade 2/4 systolic ejection murmur, mitral valve prolapse, and hypertension.  In November 2007, the Veteran complained of chest palpitations with mitral valve prolapse, mitral regurgitation, and aortic insufficiency.  Similar findings were seen in March 2010.  Notably, when seen by the VA cardiology clinic at that time the Veteran reported a history that he was first told that he had a heart murmur in 1944.  

In multiple written statements of record, the Veteran recalled that his heart was checked during service after he had shortness of breath, palpitations, and fainting spells, and at that time was told that he had a heart murmur.  The Veteran asserts that he was discharged from service due to this heart murmur and that his service personnel records incorrectly identify the reason for separation as unsuitability.

In a May 2014 VA examination report, the examiner listed a diagnosis of valvular heart disease that began in 1997, and mitral regurgitation.  It was indicated that multiple echocardiograms showed mitral and aortic insufficiency.  After reviewing the record and examining the Veteran, the examiner opined that the claimed heart condition was "less likely than not (less than 50% probability)" incurred in or caused by the claimed in-service injury, event, or illness.

In the cited rationale, the examiner discussed evidence of record in detail.  The examiner indicated that a service note dated on October 30, 1944, referred to dizzy spells and fainting, but did not reference a cardiac disorder.  An additional service note labeled "release from active duty" was referenced to indicate "no illness, injury or disability incurred during this present tour of active duty."  The examiner further acknowledged buddy statements in 1947 that referred to dizziness, but not to a heart disorder.  A September 1989 private treatment record listed medical conditions, but did not include a heart condition.  A December 1997 private echocardiogram showed modest to moderate mitral valve regurgitation, without anatomical mitral abnormality.  A March 1998 private treatment note referenced a prior history of mitral valve disorder, with no date of onset provided.  According to a March 1998 note, the Veteran was told of a heart murmur on physical examination in December 1997.  The examiner indicated that echocardiogram reports dated from 2000 to 2005 identified the Veteran's mitral valve disorder, with myxomatous changes, as well as aortic regurgitation.  

The examiner then acknowledged and accepted the Veteran's assertions that he was told of a heart murmur in service.  Although notations of a heart murmur were not located in the Veteran's service file, the examiner specifically commented that it would be assumed to be an accurate recollection.  However, the examiner indicated that there were an enormous number of causes for cardiac murmurs, some of which are entirely benign and transient.  The examiner then highlighted that there was no direct medical evidence for a structural heart disorder capable of causing a murmur in the record prior to 1997.  Without medical documentation indicating the kind of murmur, the examiner noted that it was not possible to relate the Veteran's current heart disorders with the accepted assertions of a heart murmur identified during active service.

Entitlement service connection for a heart disorder is not warranted.  As an initial matter, there is no factual basis in the record that any diagnosed heart disorder was incurred during service, or manifested as a chronic disease within a year thereafter, or for several years after his discharge from service in 1944.  Service treatment records clearly do not reflect findings or complaints of a heart disorder.  

Post-service medical evidence of record first showed findings of a heart disorder in 1997, many decades after the Veteran's separation from active service in 1944.  Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  Evidence of record clearly reflects that any diagnosed heart disorder was not manifested to a compensably disabling degree within the first year after the Veteran was discharged from active service in 1944.  

The Board is cognizant that post-service medical evidence of record clearly show findings of heart disorders.  However, the record does not include any probative medical evidence or opinion suggesting a causal relationship between the Veteran's heart disorders and his active military service.  In fact, the VA examiner in May 2014 specifically opined that the Veteran's current heart disorder was "less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness".  The examiner provided a complete rationale for the stated opinion, citing to a detailed review of the evidence of record, as well as the Veteran's lay assertions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).

The Board considers the May 2014 VA medical opinion to be of great probative value in this appeal.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (finding that it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)); Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (noting that the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).  Significantly, the Veteran has not presented a medical opinion that directly contradicts the conclusions reached by the VA examiner in May 2014.

The only evidence of record which relates the Veteran's heart disorder to his active military service are the statements made by the Veteran and his family members.  The Veteran's statements are competent evidence as to observable symptomatology, including dizziness, fainting, heart palpitations, and chest pain.  See Barr, 21 Vet. App. at 307.  However, the statements that the Veteran's current heart disorders were incurred during or as a result of active service draw medical conclusions, which the Veteran and his family members are not qualified to make.  Although lay persons are competent to provide opinions on some medical issues, the etiology of the Veteran's heart disorder falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); see also Jandreau, 492 F.3d at 1377.  Moreover, the May 2014 VA examiner considered these statements when providing the medical opinion.

The Board acknowledges that the Veteran has reported that his private physician, Dr. S. told him he had rheumatic fever in 1941 and mitral valve prolapse in 1945.  However, records obtained from that private treatment provider did not show any discussion or diagnosis of rheumatic fever or a history of a heart disorder.  Although a layperson may be competent to report a contemporaneous diagnosis, a remote history of a medical opinion related by medical professionals is of limited, if any probative value.  See generally Jandreau, 492 F.3d at 1377.  Moreover, Dr. W. indicated that findings of mitral valve disease on echocardiography were compatible with a myxomatous mitral valve with prolapse, rather than typical findings of rheumatic valvular stenosis.  The Board finds these statements, in the absence of any corroborative findings in the record, are of less probative value than the medical evidence indicating that the Veteran's current heart disorder is unrelated to events during his active service.

The criteria to award entitlement to service connection for a heart disorder have not been established, either through medical or probative lay evidence.  Consequently, the Board finds that entitlement to service connection for a heart disorder is not warranted.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim of entitlement to service connection for a heart disorder, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a heart disorder is denied. 


REMAND

The Board's review of the record reveals that further development on the issue of entitlement to compensation benefits pursuant to 38 U.S.C.A. § 1151 for a right ear disorder is warranted.

In August 2001, the Veteran submitted an original claim of entitlement to compensation benefits pursuant to 38 U.S.C.A. § 1151 for hearing loss and other residuals of a right ear disorder resulting from VA treatment in March 2000.  In an
April 2003 rating decision, the RO denied the claim.  Then, in January 2004, after the Veteran submitted supporting statements for this matter in 2003, the RO continued to deny the claim on the merits.  In February 2004, the Veteran filed a notice of disagreement with the January 2004 rating decision.  Although a statement of the case was issued in April 2006, the Veteran did not perfect the appeal of this claim.  

In February 2008, the Veteran submitted a claim to reopen the issue of entitlement to compensation benefits pursuant to 38 U.S.C.A. § 1151 for a right ear disorder.  After the claim to reopen this issue was denied in the May 2008 and March 2009 rating decisions, the Veteran perfected an appeal and the claim was certified to the Board for appellate review.  After the matter was remanded for additional development in December 2010, the Board reopened the claim and remanded the matter to the RO for additional development and readjudication in October 2013. 

A longitudinal review of the record reveals that the Veteran has contended that medical professionals at the Lexington VA Medical Center (VAMC) improperly installed a tube in his right ear in March 2000 that caused a hole in his right ear drum.  He indicated that that a right ear disorder resulted from this treatment, including right ear hearing loss and vertigo.  The Veteran stated that a specialist told him that the tube should not have been put in the ear.  He indicated that he had to have follow-up surgery at a private facility, identified as Shea Clinic, to remove the tube and patch the ear drum.  The Veteran maintained that his right ear problems were caused by inexperienced clinicians, which could have been prevented if experienced specialists had treated him.  

VA treatment records dated in 1998 detailed complaints of a fall injury and hearing loss.  In December 1998, the Veteran sought a "second opinion", reporting that he fell off his roof over one year ago and had been followed by private doctors that were recommending surgery on his eyes and ears.  He indicated that he heard muffled sound when someone talked to him and that the doctor told him he may have fluid in his ears.  In February 2000, the Veteran complained of progressive hearing loss since his fall off a roof in 1997.  The examiner noted that he had a large monomeric segment of the right ear drum that was retracted and draped over the ossicles as well as several small fluid bubbles seen anteriorly.

Evidence of record shows that the Veteran had a tube placed in his right ear without difficulty on March 15, 2000, at the Lexington VAMC Otolaryngology Clinic by a resident physician.  At that time, the Veteran had a history of right ear hearing loss with a conductive component and benign paroxysmal positional vertigo.  He also had a history of a fall off of a roof in October 1997, which resulted in dizziness and balance problems.  An April 2000 VA treatment note showed findings of Eustachian tube dysfunction status post right T-tube placement.

Subsequent VA treatment records showed that the Veteran had progressive complaints of decreased hearing on the right side and vertigo that had gone away.  It was noted in October 2000, that a tube had been put in the Veteran's ear to address the mild conductive component of right ear hearing loss, but that it had not helped.  Speech discrimination in the right ear was noted as 56 percent compared to 86 percent prior to the tube insertion.  It was thought that the progressive decrease in speech discrimination could somehow be related to the 1997 head trauma.

The evidence showed that in July 2001, the Veteran underwent right ear surgery at
Shea Clinic.  The diagnoses were right ear positional vertigo and perforated ear drum.  A history was noted of a hole in the Veteran's ear drum after a tube was removed.  An August 2001 letter from the clinic informed the Veteran that he had a severe high-tone, nerve type hearing loss, greater on the right side, with a poor understanding of words.  It was noted that this was inherited from his parents and that no treatment was possible.  The Veteran was informed that a large hole was in his right ear drum after a blue plastic tube was removed from the canal.  The hole was covered with a small patch during the surgery and hearing aids were recommended.  It was also noted that the Veteran had loss of balance and dizzy spells due to fluid in his inner ear as a result of the head injury from when he fell in 1997.  The remaining medical evidence dated though 2013 showed continued treatment for benign paroxysmal positional vertigo (BPPV), disequilibrium, occlusion in his ears, and hearing loss with a fitting for hearing aids.

A June 2012 VA hearing loss examination report revealed findings of bilateral recurrent tinnitus, mixed hearing loss in the right ear, and sensorineural hearing loss in the left ear.
In a June 2012 VA examination report, the examiner listed diagnoses of Eustachian tube dysfunction and BPPV.  On physical examination, the Veteran was noted to have a healed perforation on the right side, with sclerosis typical from healing of hole in tympanic membrane.  The examiner further noted disequilibrium of gait, likely due to old age and narcotic use.  After reviewing the record and examining the Veteran, the examiner noted that the Veteran had Eustachian tube dysfunction from retracted eardrum, which affected the ability to equalize pressure in the ears.  He had a tympanostomy tube placed to equalize pressure, as a retracted eardrum close to the middle ear ossicles presented a risk for cholesteatoma.  The examiner commented that a hole in the eardrum after ear tube placement was typical and that most holes closed spontaneously.  The examiner further concluded that vestibular function due to crystals in the semi-circular canals were not affected by a hole in the eardrum.  In addition, it was highlighted that the Veteran had hearing loss and vertigo prior to ear tube placement in 2000.  The examiner then concluded that it was "unlikely" that the hearing loss and vertigo or dizziness were related to ear tube placement.

The examiner reiterated that placement of the tympanostomy tube in the right ear did not lead to or aggravate the veteran s current complaints of hearing loss and dizziness, as the Veteran had hearing loss and dizziness prior to tympanostomy tube placement in March 2000.  In addition, the examiner indicated that a hole in the ear drum was unlikely to cause hearing loss and dizziness, as the Veteran had symmetric deterioration of his hearing over the ensuing 12 years.  The examiner commented that the hole created by the tube was successfully repaired by an outside physician approximately 10 years ago.  The examiner found that hearing loss and dizziness was not caused by carelessness, negligence, lack of proper skill, error in judgment, or a similar finding of fault on the part of the VA.  It was noted that the Veteran's main complaint was that he did not have close follow-up appointments after placement of the tube in March 2000.  The examiner noted that "this did not result in or contribute to the current medical condition".

In October 2013, the Board remanded this matter for additional development, to include to scheduling the Veteran for another VA examination and medical opinion to address whether he had additional disability as a result of the March 15, 2000, treatment by VA when he had a tube put in his right ear and, if so whether the additional disability was the result of some instance of fault on the part of VA or was an event not reasonably foreseeable.  It was noted that the June 2012 VA examiner indicated that the Veteran did not have additional disability in the form of hearing loss and dizziness because he already had those conditions prior to March 2000.  However, the examiner did not squarely address whether the March 2000 treatment made the Veteran's hearing loss or dizziness worse in the form of additional disability even if he already had those conditions.

In June 2014, a VA medical opinion was obtained at the discretion of the VA physician drafting the opinion.  The VA physician noted his review of the Veteran's medical records from January 1999 through December 2012, the examination request, and the October 2013 Board Remand.  The physician acknowledged that the Veteran had hearing decreased based upon audiometric assessment following the myringotomy and placement of the tube.  It was noted that his speech discrimination scores in the right ear fluctuated over the next 12 years, and slowly deteriorated, more so in the right ear than the left.  The VA physician indicated that the Veteran's hearing loss was preexisting his surgical procedure and was inevitably to worsen over time as it did.  However, the physician opined that it was "as likely as not" that the right ear hearing loss was exacerbated by the surgical procedure and subsequently reported perforation and the repair of this by his private physician from the Shae Clinic.  It was further noted that the Veteran had a long standing problem with vertigo and had a fall with concussion and imbalance in 1999.  The physician highlighted that the vertiginous/balance problems from two conditions, the post-concussion head injury and BPPV, by their very nature, fluctuate.  The physician then opined that a change in the Veteran's middle ear ventilation "as likely as not" resulted in a transient exacerbation of his vertiginous condition that would be expected to be minor and limited in duration.

The physician indicated that the myringotomy and placement of a T-tube in the Veteran's right ear was a standard and well accepted practice.  The physician highlighted that many otolaryngologists do not routinely remove such a tube if there are no findings or pathology created by the tubes presence.  It was noted that there was no evidence in the chart review to indicate such pathology.  The physician then opined that there was no malpractice or indication of deviation from standard of care practice in Veteran's care at the Lexington VAMC, noting that a perforation of the tympanic membrane was a known, frequent complication of the procedure and did not imply improper technique or care.

In the June 2014 VA medical opinion, the physician specifically noted that he did not have access to the expert opinion of the "community ENT" that the Veteran subsequently went to see for follow-up care after the March 2000 VA treatment.  The physician indicated that the private treatment records were not needed for his assessment of the Veteran's care, as the reported allegations of the physician from
Shae Clinic were quoted in the October 2013 Board Remand.  The Board does not agree and finds that the June 2014 VA medical opinion to be inadequate for purposes of determining entitlement to compensation benefits pursuant to 38 U.S.C.A. § 1151 for a right ear disorder, as it is clear the VA examiner was not provided the entire electronic record to review prior to drafting the opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

As such, the Board finds that the RO has not substantially complied with the directives of the prior October 2013 remand and, thus, a remand for curative action was required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998)(holding that RO compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure compliance).  The Board finds that a remand for a clarification VA medical opinion is required and directs the RO to ensure that the VA examiner is provided the entire electronic record for review.  In support of the rendered opinion, the examiner is also directed to provide a complete rationale, to include citation to documents in the electronic record.

Finally, evidence of record reflects that the Veteran has received VA medical treatment for his claimed right ear and vertigo disabilities from the VAMC in Lexington, Kentucky.  As evidence of record only includes treatment records dated from August 1996 to December 2013 from that facility, all pertinent VA treatment records should be obtained and properly associated with the record.  See 38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (finding that VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  In addition, the Veteran has discussed receiving treatment for balance and hearing problems after sustaining a fall injury in October 1997.  All identified private treatment records should be obtained and associated with the record.  38 C.F.R. § 3.159(c).  

Accordingly, the case is remanded for the following actions:

1. The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim that has not already been associated with the record.  Regardless of the Veteran's response, the RO must obtain: 1) all VA treatment records pertaining to the Veteran's claimed right ear and vertigo disorders from the Lexington VAMC for the period from December 2013 to the present and 2) all private treatment records pertaining to treatment for fall injuries incurred in October 1997.

All attempts to secure this evidence must be documented in the record by the RO.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  If the RO is unable to secure any of the identified records, the RO must notify the Veteran and his representative and (a) identify the information the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain that information; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the Veteran is ultimately responsible for providing information.  The Veteran and his representative must then be given an opportunity to respond.

2.  Thereafter, an addendum medical opinion from the VA physician who completed June 2014 VA medical opinion must be obtained.  If the physician is not available, a new opinion from a VA physician with the appropriate expertise must be obtained to determine whether the Veteran had additional right ear disability as a result of the March 15, 2000, treatment at the Lexington VAMC that was the result of any deficiencies by VA.  All electronic records must be made available to the examiner, and the examiner must specify in the medical opinion that these records have been reviewed.

Based on a review of the entire evidence of record, the examiner must provide an opinion as to whether the Veteran had additional disability of the right ear, including whether any existing disability, such as hearing loss or dizziness, was made worse, as a result of the March 15, 2000, VA treatment.  If so, the examiner must provide an opinion as to whether any additional right ear disability was:  (a) caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical, or surgical treatment, or examination, or (b) was due to an event not reasonably foreseeable.  A complete rationale for all opinions must be provided.

The examiner's cited rationale must reference actual documents contained in the record, to include all private treatment records from Shae Clinic, and not solely rely on the summarization of evidence in the Board's remands.  The examiner must acknowledge and discuss the findings in the June 2012 and June 2014 VA medical opinions of record, as well as findings contained VA treatment records dated from 1997 to 2001 and all private treatment records from Shae Clinic. The examiner must also discuss the competent lay statements from the Veteran that he experienced additional disabilities after VA treatment on March 15, 2000, and that he was told by his private physician that the tube was in his right ear for way too long.

If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  After the development requested has been completed, the RO must review the medical opinion to ensure that it is in complete compliance with the directives of this Remand.  If an opinion is deficient in any manner, the RO must implement corrective procedures at once.  

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be readjudicated.  If the benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

5.  This appeal has been advanced on the Board's docket.  Expedited handling is required.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


